DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on April 02, 2021.  In virtue of this communication, claims 1-9 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2018/0261436) in view of Sun et al. (US 2006/0005856).
With respect to claim 1, Nguyen discloses in figure 2 a plasma processing apparatus comprising a chamber (102, e.g., a chamber body) configured to accommodate a plurality of substrates (paragraph 0026, e.g., “the substrate support 136A, 136B are each sized to support a substrate in processing regions 116, 118”); a plurality of substrate supports (136A-136B, e.g., substrate supports) provided inside the chamber and each configured to support a substrate (see figure 2); a plurality of radio-frequency power sources (154A-154B, e.g., power sources) provided corresponding to the plurality of substrate supports, and configured to supply radio-frequency power to the plurality of substrate supports, respectively (see figure 2).

    PNG
    media_image1.png
    666
    894
    media_image1.png
    Greyscale

Nguyen does not explicitly disclose that the apparatus further comprising a plurality of shields configured to compart the inside of the chamber and provided corresponding to the plurality of substrate supports to define a processing space where plasma is generated, wherein a radio-frequency current path is formed between the plurality of shields so as not to interfere with one another.
Sun discloses in figure 2 a plasma processing apparatus comprising a chamber (602, e.g., a chamber body) and a plurality of shields (629, e.g., shields) configured to compart the inside of the chamber and provided corresponding to the plurality of substrate supports to define a processing space where plasma is generated (see figure 2), wherein a radio-frequency current path (630, e.g., rod or current path) is formed between the plurality of shields so as not to interfere with one another (see figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Nguyen with a plurality of shields as taught by Sun for the purpose of preventing an interference there-between thereof inside the chamber since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2018/0261436) in view of Sun et al. (US 2006/0005856) and further in view of Negoro et al. (US 2019/0221450).
With respect to claim 1, Nguyen discloses in figure 2 a plasma processing apparatus comprising a chamber (102, e.g., a chamber body) configured to accommodate a plurality of substrates (paragraph 0026, e.g., “the substrate support 136A, 136B are each sized to support a substrate in processing regions 116, 118”); a plurality of substrate supports (136A-136B, e.g., substrate supports) provided inside the chamber and each configured to support a substrate (see figure 2); a plurality of radio-frequency power sources (154A-154B, e.g., power sources) provided corresponding to the plurality of substrate supports, and configured to supply radio-frequency power to the plurality of substrate supports, respectively (see figure 2).
Nguyen does not explicitly disclose that the apparatus further comprising (1) a plurality of shields configured to compart the inside of the chamber and provided corresponding to the plurality of substrate supports to define a processing space where plasma is generated and (2) a mover configured to operate the plurality of shields in common.
Sun discloses in figure 2 a plasma processing apparatus comprising a chamber (602, e.g., a chamber body) and a plurality of shields (629, e.g., shields) configured to compart the inside of the chamber and provided corresponding to the plurality of substrate supports to define a processing space where plasma is generated (see figure 2).
Negoro discloses in figure 3 a plasma processing apparatus comprising a substrate (W), a shield (33, e.g., a movable shielding member), and a mover (31, e.g., a shielding member raising/lowering unit) configured to operate the plurality of shields in common (see figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Nguyen with a plurality of shields as taught by Sun for the purpose of preventing an interference there-between thereof inside the chamber since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art; and furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of Nguyen and Sun with a shielding mover as taught by Negoro for the purpose of adjusting the shielding frame position thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Negoro (see paragraph 0091).
With respect to claim 3, the combination of Nguyen, Sun and Negoro disclose that wherein adjacent shields are connected with each other by a connector (32, 35, e.g., formed as a connector thereof) and the mover operates the connector (see figure 3 of Negoro).
With respect to claim 4, the combination of Nguyen, Sun and Negoro disclose that the apparatus further comprising an insulator (32, e.g., formed as an insulator to insulate the shields 33 thereof) configured to insulate the plurality of shields from each other (see figure 3 of Negoro).
With respect to claim 5, the combination of Nguyen, Sun and Negoro disclose that wherein adjacent shields are connected with each other by a connector (32, 35, e.g., formed as a connector) and the insulator is provided on the connector (see figure 3 of Negoro).
With respect to claim 7, the combination of Nguye, Sun and Negoro disclose that wherein adjacent shields are connected with each other by a connector (32, 35, e.g., formed as a connector in figure 3 of Negoro).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2018/0261436) and Sun et al. (US 2006/0005856) in view of Negoro et al. (US 2019/0221450) and further in view of Sankarakrishnan et al. (US 2011/0294303).
With respect to claim 6, the combination of Nguyen, Sun and Negoro disclose all claimed limitations, as expressly recited in claims 1 and 4, except for specifying that wherein the insulator contains quartz.
Sankarakrishnan discloses in figure 1 a plasma processing apparatus comprising an insulator (116, e.g., a shield member as an insulator thereof) contains quartz (see paragraph 0017, e.g., the shield member 116 comprises a thermally insulating material, such as … quartz”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of Nguyen, Sun and Negoro with an insulator containing quartz thereof as taught by Sankarakrishnan for the purpose of preventing heat loss through the substrate thereof since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Sankarakrishnan (see paragraph 0017).
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Nagaseki et al. – US 2021/0296102
Prior art Nakamura – US 2009/0260976
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 7, 2022